IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 00-20185
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

KELVIN WAYNE ROBINSON,

                                          Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-97-CR-275-1
                       - - - - - - - - - -
                        February 15, 2001

Before SMITH, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Kelvin Wayne Robinson, federal

prisoner # 47475-079, has moved to withdraw and has filed a brief

as required by Anders v. California, 386 U.S. 738 (1967).     A copy

of counsel’s motion and brief was mailed to Robinson.    In

response, he has filed a motion for appointment of counsel and

has stated that he does not want to waive his right to appeal.

He has not submitted any substantive issues to be considered on

appeal of the revocation of his term of supervised release and

the resulting imposition of sentence.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 00-20185
                               -2-

     Our independent review of the brief and the record discloses

no nonfrivolous issues for appeal.   Accordingly, the motion to

withdraw is GRANTED and the appeal is DISMISSED.